                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                       )
UNITED STATES SECURITIES AND           )
EXCHANGE COMMISSION,                   )
                                       )
                    Plaintiff,         ) Case No. 16-cv-03885
                                       )
                    v.                 ) Judge Sara L. Ellis
                                       ) Mag. Judge: Sidney I. Schenkier
DANIEL C. USTIAN,                      )
                                       )
                  Defendant.           )
______________________________

   SEC’S MOTION FOR ENTRY OF JUDGMENT BY CONSENT AGAINST
                 DEFENDANT DANIEL C. USTIAN

Eric M. Phillips
Jonathan S. Polish
Anne Graber Blazek
Timothy Stockwell
U.S. S.E.C.
175 W. Jackson, Suite 1450
Chicago, IL 60604




Attorneys for SEC
       Plaintiff United States Securities and Exchange Commission (“SEC”) respectfully

files this motion (“Motion”) asking the Court to enter, by consent, a proposed Judgment

(“Proposed Judgment”) as to Defendant Daniel Ustian (“Ustian”). Copies of the consent

and Proposed Judgment are attached hereto as Exhibit A. In support of the Motion, the

SEC states:

       1.      The SEC’s First Amended Complaint (“Complaint”) alleges that Ustian,

the former CEO of Navistar International Corporation (“Navistar”), made misstatements

and engaged in other deceptive conduct relating to whether Navistar had successfully

developed heavy-duty diesel engines that could deliver competitive fuel economy and

performance and also be certified as compliant with applicable federal emissions

standards. (Docket No. 67).

       2.      The SEC and Ustian have agreed, in partial settlement of the SEC’s

claims, to entry of the Proposed Judgment. The Proposed Judgment eliminates the need

to conduct a jury trial over Ustian’s liability. It also permanently enjoins Ustian from

violations of each of the provisions of the federal securities laws presently at issue in the

Complaint and orders Ustian to pay a total amount of $500,000, comprised of $250,000

in disgorgement and a $250,000 civil penalty.

       3.      The Proposed Judgment provides that the remaining relief sought by the

SEC – an officer and director bar against Ustian – shall be resolved by the Court at a later

date. For the purpose of that determination, the parties agree that the Court would accept

the allegations in the Complaint as true. (See Consent, Ex. A, at ¶ 4). This type of partial

settlement in SEC enforcement actions is referred to as a “bifurcated” settlement. See

SEC v. Williky, 942 F.3d 389, 391 (7th Cir. 2019).



                                              1
       4.      In Ustian’s Consent, he agrees that the SEC “may present the [Proposed]

Judgment to the Court for signature and without further notice.” (Consent, Ex. A., at ¶

14).



       WHEREFORE, for the foregoing reasons, the SEC respectfully requests that the

Court (i) grant this Motion in its entirety; (ii) enter the Proposed Judgment; and (iii) award

such other and further relief as this Court deems just.



Dated: February 21, 2020                                  Respectfully submitted,

                                                      UNITED STATES SECURITIES
                                                      AND EXCHANGE
                                                      COMMISSION

                                                      /s/ Eric M. Phillips
                                                      By: One of Its Attorneys


Eric M. Phillips
Jonathan S. Polish
Anne Graber Blazek
Timothy Stockwell
United States Securities and Exchange Commission
175 West Jackson Boulevard, 14th Floor
Chicago, Illinois 60604
Telephone: (312) 353-7390




                                              2
                            CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that on February 21, 2020, a copy
of the foregoing Motion was served upon the following counsel by the Court’s CM/ECF
system:


Sean M. Berkowitz
Cary R. Perlman
Latham & Watkins LLP
330 North Wabash Ave., Suite 2800
Chicago, IL 60611
sean.berkowitz@lw.com
cary.perlman@lw.com

Laurence H. Levine
Law Offices of Laurence H. Levine
189 East Lake Shore Drive, 16th Floor
Chicago, IL 60611
laurence.levine@lhlevine.com




                                            /s/ Eric M. Phillips_______________
                                            Eric M. Phillips
